     Case 2:14-cr-00100-MJP Document 233 Filed 01/19/21 Page 1 of 1




1

2

3

4

5

6
                            UNITED STATES DISTRICT COURT
7                         WESTERN DISCTRICT OF WASHINGTON
                                     AT SEATTLE
8
      UNITED STATES OF AMERICA                         NO. CR 14-100 MJP
9     Plaintiff
      v.                                               Order Granting Defendant’s Motion
10                                                     to Seal
11    SETH ISAAC MORGAN,
      Defendant
12
                                            Order
13
             Defendant Seth Morgan moves the Court to Seal the Medical Records filed in
14
     connection with his Motion for Compassionate Release. The Court GRANTS the
15
     motion, finding that these records contain sensitive information and that Mr.
16

17   Morgan’s right to privacy outweighs the public’s right to view the same.

18           Entered this 19th day of January 2021.

19

20                                        _______________________
                                          Marsha J. Pechman
21                                        United States District Judge
22

23
     Order Granting Motion to Seal             1                         PHIL BRENNAN, Esq.
                                                                            P.O. Box 20432
                                                                           Seattle, WA 98102
                                                                            (206) 372-5881
